          Case 1:15-cr-00706-VSB Document 971
                                          970 Filed 10/09/20
                                                    10/08/20 Page 1 of 1



                                                                                Jamie Gottlieb Furia
                                                                                Partner


                                                                                1251 Avenue of the Americas
                                                                                New York, NY 10020
                                                                                T 646.414.6887
                                                                                F 973.422.6495
                                                                                jfuria@lowenstein.com


October 8, 2020


VIA ECF

Honorable Vernon S. Broderick
                                                                           10/9/2020
United States District Judge
Southern District of New York                           Sentencing in this matter is adjourned to March 5, 2021 at 12:00 p.m.
40 Foley Square
New York, NY 10007

Re:     United States v. Heidi Hong Piao, 15-cr-706 (VSB)

Dear Judge Broderick:

This law firm represents Heidi Hong Piao in the above-referenced matter. With the consent of the
government (via Assistant U.S. Attorney Daniel Richenthal), we write to request a three-month
adjournment of Ms. Piao’s sentencing date, which is currently scheduled for December 4, 2020 (Dkt.
Entry No. 966).

We make this request due to medical issues that Ms. Piao is currently facing. I have explained the details
of the medical issues to Mr. Richenthal, and he has consented to our request. Should the Court require
additional information, I would be happy to submit a letter under seal or to speak by phone.

Respectfully yours,

/s/ Jamie Gottlieb Furia

Jamie Gottlieb Furia

cc:      Daniel Richenthal, Assistant U.S. Attorney (via ECF)
         Francesca Tessier-Miller, U.S. Pretrial Services Officer (via Email)
         Sara Willette, U.S. Probation Officer (via Email)
